Exhibit 10.1
 
SEPARATION AGREEMENT AND GENERAL RELEASE (“AGREEMENT”)


In return for the mutual promises in this Agreement, FalconStor Software, Inc.
(the “Company”), 2 Huntington Quadrangle, Melville, NY 11747, its predecessor
companies, and its and their respective stockholders, affiliates, subsidiaries,
divisions, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively referred to throughout this
Agreement as "Employer"), and James P. McNiel, his/her heirs, executors,
administrators, successors, and assigns (collectively referred to throughout
this Agreement as "You"), agree as follows:


1.      Purpose.  This is a Separation Agreement between Company and You and a
General Release of claims against Employer, by You.
 
2.      Time to Return and Legal Review.  You understand and agree that You have
until July 19, 2013 to sign and return this Agreement.  You are advised to
consult with an attorney, at your own expense, before signing.  By signing, You
acknowledge that Company has advised You to consult with an attorney before
signing, at your own expense, and that You have had enough time to do so.  You
further understand that if You do not sign and return this Agreement by July 19,
2013, Company shall have no obligation to make any payments or provide any
benefits to You under this Agreement.
 
3.      Revocation.  You may revoke (cancel) this Agreement for a period of
seven (7) calendar days after the day You sign this Agreement.  Any revocation
within this period must be submitted, in writing, to Bruce Sasson, Company’s
Director of Human Resources, and state, "I hereby revoke my acceptance of our
Agreement."  The revocation must be personally delivered to Bruce Sasson or a
person he designates, or mailed to Bruce Sasson and received within seven (7)
calendar days of your signing of this Agreement and General Release.  This
Agreement shall not become effective or enforceable until the revocation period
has expired without revocation by You.  If the last day of the revocation period
is a Saturday, Sunday, or legal holiday in New York, then the revocation period
shall not expire until the next following day which is not a Saturday, Sunday,
or legal holiday.


4.      Resignation.  You have voluntarily resigned from all positions, whether
as an employee, as an officer, or as a director, at the Company and any of its
direct and indirect subsidiaries effective June 28, 2013.  Both You and the
Company agree that in response to inquiries regarding your departure from the
Company, both You and the Company will state that You “voluntarily resigned to
pursue other opportunities.”


5.      Duty of Confidentiality.  You expressly agree and confirm that You will
comply with all of the terms and provisions of the Confidentiality, Proprietary
Information and Invention Agreement between You and the Company.  A copy will be
provided to You upon request.


6.      Return of Company Property; Expenses.  You represent and warrant that
You have returned to Company all property belonging to Company, including but
not limited to keycard, computer equipment, files, records, computer access
codes, cell phones, beepers, personal digital assistants (such as BlackBerry or
iPhone), computer software, business plans, instruction manuals and any other
property which You have prepared or helped to prepare in conjunction with Your
employment with Company.  You further agree to return to Company any such
property You find in Your possession after the date You sign and delivers this
Agreement to Company.   You will submit a final expense report by July 19, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
7.      Nondisparagement and References.  You understand and agree that You will
not disparage Company or any other “Released Party” (as defined in Paragraph 11)
or encourage or induce others to disparage Company or any other Released
Party.   If the Company receives an inquiry regarding You from a prospective
employer, the Company agrees to confirm the positions You held, the dates You
were employed by the Company, and that You voluntarily resigned to pursue other
opportunities.  Nothing in this Agreement shall be construed to prevent You, the
Company or any Released Party from providing truthful and accurate testimony in
any civil, criminal or regulatory proceeding.


8.       Consideration. In consideration for (in return for) Your signing this
Agreement and Your performance of the obligations under this Agreement, Company
agrees to pay You severance pay in the amount of $400,000 (minus applicable
withholdings and deductions) for the period beginning on June 29, 2013 and
ending June 28, 2014. This will be paid to You in a lump sum within fifteen (15)
days following the effective date of this Agreement (as set forth in paragraph
3) and Your return of all Company property as set forth in Paragraph 6.  In
addition, and at the same time that the payment of $400,000 is made, the Company
will pay to you $20,000 to reimburse you for the purchase of the furniture
(including, without limitation, couch, chairs, table, desk and cabinets) in the
office You used.  You may retain the MacBook Air and the iPad that the Company
purchased for Your use.  The Company, at its expense, will return to You all of
Your personal effects.


9.      Disclosure of this Agreement.  You acknowledge that You understand that
the Company may be required to file this Agreement with the SEC.  If the Company
is not required to file this Agreement with the SEC, You and the Company each
understand and agree that the terms of this Agreement are to remain
confidential.  Neither You nor Company will publicize in any newspaper,
electronic media, or other public or private forum (such as “blogs,” job
satisfaction websites, Facebook, Twitter or bulletin boards), the terms of this
Agreement.  However, You and Company may disclose this Agreement to their
respective attorneys, and to governmental agencies including, but not limited
to, the Internal Revenue Service, if so requested or required and as may be
required by law, subpoena or in answer to interrogatories or other discovery
requests, and Company may disclose this Agreement to any third parties who owe a
duty of confidentiality to Company or as required by law, rule or regulation.


10.      Nonadmission.  You and Company each understand and agree that the
neither the signing of this Agreement nor the payment of any severance or other
money or benefits constitutes an admission by Company, or any other Released
Party of any wrongdoing.  Company and each other Released Party expressly denies
any liability or violation of law.


GENERAL RELEASE OF ALL CLAIMS


11.      Release of Company and other Released Parties.  In consideration of (in
return for) the severance benefits from Company as outlined in Paragraph 8, You
hereby irrevocably and unconditionally release, waive and forever discharge
Company, its affiliates, parents, successors, predecessors, subsidiaries,
assigns, stockholders, directors, officers, employees, representatives, agents,
and attorneys (collectively, the “Released Parties”), from any and all claims,
agreements, causes of action, demands, or liabilities of any nature whatsoever
(collectively referred to as "Claims") arising, occurring or existing at any
time prior to the signing of this Agreement or arising out of any facts or
circumstances that occurred or existed at any time prior to the signing of this
Agreement, whether known or unknown, except as to all claims that cannot be
released under applicable law (including Claims of discrimination arising under
federal law filed with or through a federal agency) or Claims related to the
validity of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


Examples of Claims Released.  You understand that this release is intended to
and does waive:


 
a.
Your ability to file a lawsuit against the Company for any and all Claims
arising from or relating to Your employment with Company and/or the termination
of Your employment with Company.  This includes, but is not limited to, any and
all claims for breach of Company's or its predecessor’s policies, rules,
regulations, or handbooks or for breach of expressed or implied contracts or
expressed or implied covenants of good faith, and any and all claims for
promissory estoppel, wrongful discharge, defamation, invasion of privacy,
violation of public policy, retaliation, mental distress or any other personal
injury; any and all claims for back pay, front pay, or for any kind of
compensatory, special or consequential damages, punitive or liquidated damages,
attorneys' fees, costs, disbursements or expenses of any kind whatsoever.



 
b.
Any and all claims arising under the Family Medical Leave Act, as amended, that
were available on or prior to the date You sign this Agreement, whether known or
unknown.

 
 
c.
Any and all claims arising under the Age Discrimination in Employment Act, as
amended, that were available on or prior to the date You sign this Agreement,
whether known or unknown.

 
 
d.
Any and all other claims of any kind whatsoever that You had or may have against
Company or any other Released Party at the time You sign this Release, whether
known or unknown.  This includes, but is not limited to, any and all rights or
claims of any kind that You may have against Company or any other Released Party
arising, existing or occurring (or that arise out of any facts or circumstances
that occurred or existed) before You became an employee and/or during any period
of time You acted as a consultant to Company.

 
 
e.
Any and all claims for payment for vacation pay.

 
 
f.
Any and all rights or claims under the Company’s 2006 Incentive Stock Plan, as
amended, or the Stand Alone Stock Option Plan (the “Plans”) and/or any stock
option or restricted stock agreements presented to You when you began your
employment with Company, or during your employment with Company, except for
already vested stock options which may be exercised in accordance with the Plans
or shares of restricted stock that have already vested under the Plans.

 
This provides examples of the Claims that are waived and is not a complete
listing of waived claims.
 
12.      No Claims Exist. You confirm that You have not filed, caused to be
filed, or are a party to, any claim, charge, complaint, or action against any
Released Party in any court.  In the event that any such claim, charge,
complaint, or action is filed in any court and You obtain a judgment, it is the
intent of You and Company parties that all payments made to You under this
Agreement shall be offset against (the amount will be deducted from) any
judgment You obtain.  You further confirm that You have no known workplace
injuries.
 
 
 

--------------------------------------------------------------------------------

 
 
13.      COBRA Rights.  Your regular coverage under Company's medical and dental
plans ends on June 30, 2013.  You become eligible to receive health care
continuation coverage under the respective plans under COBRA and under
applicable laws the day after the regular coverage under the respective plans
ends.  If You timely elect health care continuation coverage under COBRA in
accordance with Section 4980B of the Code, You shall be entitled to receive
COBRA continuation coverage for eighteen (18) months at Your own expense and in
accordance with the provisions of COBRA, which provisions are more fully
explained in the COBRA information provided to You by the Company.   However,
You will no longer be eligible for any continuation coverage under COBRA if Your
eligibility for continuation coverage ceases pursuant to the provisions of
COBRA.


14.       No Entitlement to Severance.  You acknowledge that severance pay is
being received solely in exchange for Your promises in this Agreement. You
understand that severance pay is not ordinarily available under Company's policy
to employees whose employment relationship ends.


15.      Cooperation.  You shall assist in the orderly transition of all current
projects and assignments.  You will sign (and, as necessary, at the Company’s
expense, have notarized) all documents as reasonably requested by the Company,
including all documents relating to resignation from executive or director
positions with the Company’s subsidiaries.


You shall cooperate fully with Company and with Company’s counsel in connection
with any present or future, actual or threatened, litigation or administrative
proceeding involving Company or any predecessor of Company that relates to
events, occurrences or conduct occurring (or claimed to have occurred) during
the period of Your employment by Company or any predecessor to Company.  This
cooperation by You shall include, but not be limited to (i) being reasonably
available for interviews and discussions with Company’s counsel as well as for
depositions and trial testimony; (ii) if depositions or trial testimony are to
occur, being reasonably available and cooperating in the preparation therefore
as and to the extent that Company’s or other party’s counsel reasonably
requests; (iii) refraining from impeding in any way Company’s prosecution or
defense of such litigation or administrative proceeding;  and (iv) cooperating
fully in the development and presentation of prosecution or defense of such
litigation or administrative proceeding.


You will be reimbursed by Company for reasonable travel, lodging, telephone and
similar expenses incurred in connection with such cooperation.


16.      Governing Law.  This Agreement shall be governed by the laws of the
State of New York except to the extent preempted by Federal law.


17.      Venue. You hereby irrevocably waive any objection that You now or
hereafter may have to the laying of venue of any action or proceeding arising
out of or relating to this Agreement brought in the United States District Court
for the Eastern District of New York, or any New York state court, and any
objection on the ground that any such action or proceeding in either of such
Courts has been brought in an inconvenient forum.  This means that if Company
sues you for violating this Agreement, Company may do so in a state or federal
court located in New York, including Suffolk County.  Nothing in this paragraph
shall affect the right of Company to bring any action or proceeding against You
in the courts located in other states.
 
 
 

--------------------------------------------------------------------------------

 


18.      Waiver of Jury Trial.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, YOU
AND THE COMPANY IRREVOCABLY WAIVE YOUR RESPECTIVE RIGHTS TO A JURY TRIAL WITH
RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER, OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  This means that only a judge, not a
jury, will decide any lawsuit.


19.      Amendment.  This Agreement may not be modified, altered or changed
except upon express written consent of both parties in a document that
specifically refers to this Agreement.
 

 
20.      Severability.  Each provision of this Agreement is severable from the
entire Agreement. In the event that any provision is declared invalid or
unenforceable, that provision shall be amended if possible to be enforceable,
but in any event, the remaining provisions of this Agreement shall remain in
effect.


21.      Entire Agreement.  You agree that: (a) this Agreement contains the
entire agreement between the Released Parties, Company and You; and (b) that
neither Company nor any other Released Party has made any other representations
except those set forth in this Agreement to get You to agree to this Agreement.


YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, THAT YOU HAVE BEEN GIVEN AN
OPPORTUNITY TO HAVE ANY PARAGRAPHS EXPLAINED, AND THAT YOU UNDERSTAND EACH
PARAGRAPH OF THE AGREEMENT.


YOU HAVE BEEN ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS AGREEMENT AND YOU HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY
BEFORE SIGNING THIS AGREEMENT.


YOU AGREE THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY
CONSIDERATION PERIOD.


HAVING ELECTED TO SIGN THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH IN THIS
AGREEMENT, AND TO RECEIVE THE AMOUNTS SET FORTH IN PARAGRAPH "8" ABOVE, YOU
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AS OF
THE DATE OF SIGNING AGAINST EMPLOYER OTHER THAN SET FORTH IN PARAGRAPH 11 ABOVE.




IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:



 
NAME
 
FalconStor Software, Inc.
       
By:
/s/ James P. McNiel
By:   
/s/ Eli Oxenhorn
 
James P. McNiel
 
Eli Oxenhorn
Chairman
Date:
June 28, 2013
Date:   
June 28, 2013